I concur in the judgment. Since the parents were suing for themselves and not on behalf of their son, I do not find that under Ohio law the negligence of the child is imputed to the parents. His assumption of risk would not be a factor for the jury to consider, and his contributory negligence would not necessarily defeat recovery by his parents from a third person. See Videtto v. Marsh, 112 Ohio App. 151; 39 Ohio Jurisprudence 2d 676; and 41 Ohio Jurisprudence 2d 364. See, also, 66 A. L. R. 2d 1320.